Citation Nr: 0807645	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  03-10 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Evaluation of post traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling. 

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of cerebral concussion, with headaches. 

3.  Entitlement to service connection for residuals of 
cerebral concussion, with headaches. 

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of scalp laceration. 

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of contusion of the right lung. 

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
coronary artery disease, aortic valve replacement, and 
basilar artery insufficiency with transient ischemic attacks. 

7.  Entitlement to service connection for coronary artery 
disease, aortic valve replacement, and basilar artery 
insufficiency with transient ischemic attacks. 

8.  Entitlement to service connection for cold injuries of 
both lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Nashville, Tennessee, Regional Office (RO).  By a rating 
action in May 2001, the RO denied the veteran's claim of 
entitlement to service connection for a heart condition, 
including coronary artery/heart disease, aortic valve 
replacement, and basilar artery insufficiency with transient 
ischemic attacks.  He perfected a timely appeal to that 
decision.  The veteran appeared and offered testimony at a 
hearing before a Decision Review Officer (DRO) at the RO in 
November 2002.  A transcript of that hearing is of record.  

In the above rating decision, the RO appears to have 
determined that new and material evidence had been received 
sufficient to warrant reopening the veteran's claim for 
service connection for a heart condition; however, the Board 
as the final fact finder within VA, must initially determine 
whether new and material evidence has been submitted 
regardless of the RO's actions.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  Therefore, the issue has been 
characterized as noted on the title page.  

By a rating action in September 2004, the RO denied the claim 
for service connection for cold injuries of both lower 
extremities.  Subsequently, in June 2005, the RO granted 
service connection for PTSD and assigned a 30 percent 
disability rating; however, the RO denied the veteran's 
attempt to reopen his claims of entitlement to service 
connection for residuals of scalp laceration, service 
connection for residuals of cerebral concussion, and service 
connection for residuals of contusion of the right lung.  The 
veteran appeared and offered testimony at a hearing before a 
Decision Review Officer at the RO in January 2007.  A 
transcript of that hearing is of record.  

Although the RO, in its September 2007 supplemental statement 
of the case (SSOC), determined that new and material evidence 
had been submitted to warrant reopening the veteran's claim 
for service connection for residuals of cerebral concussion 
to include headaches, the Board must initially determine 
whether new and material evidence has been submitted 
regardless of the RO's actions.  Jackson v. Principi, 265 
F.3d 1366 (2001).  

In December 2007, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing is of 
record.  

The issue of entitlement to an evaluation in excess of 30 
percent for PTSD is addressed in the REMAND section of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a decision dated in May 1998, the RO found that new 
and material evidence had not been received to warrant 
reopening the veteran's claim of entitlement to service 
connection for residuals of cerebral concussion.  The veteran 
did not perfect a timely appeal to that decision.  

2.  The evidence associated with the claims file subsequent 
to the May 1998 rating decision is not cumulative or 
redundant of evidence previously of record, and relates to an 
unestablished fact necessary to substantiate the veteran's 
claim of entitlement to service connection for residuals of 
cerebral concussion.  

3.  The veteran does not have residuals of a cerebral 
concussion.  

4.  By a rating action in May 1998, the RO denied the 
veteran's claim of entitlement to service connection for a 
disorder, which included heart murmur and stenosis of 
proximal basilar artery insufficiency; the veteran did not 
appeal that determination, and it became final.  

5.  Evidence added to the record since the May 1998 rating 
decision is not cumulative or redundant of evidence 
previously of record, and bears substantially upon the 
specific matter under consideration, such that it must be 
considered to decide fairly the merits of the claim for 
service connection for valvular disease and basilar artery 
insufficiency.   

6.  The preponderance of the evidence establishes that the 
veteran's valvular disease and basilar artery insufficiency 
are attributable to service.  

7.  The veteran's cold weather injuries to the lower 
extremities, including peripheral neuropathy, are related to 
exposure to the cold during service in Korea.  

8.  Subsequent to the January 2007 DRO hearing, and prior to 
the promulgation of a decision in the appeal, the veteran 
submitted a written statement withdrawing his appeal as to 
the issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for residuals of scalp laceration and service 
connection for residuals of contusion of the right lung.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final May 1998 RO rating decision, and, thus, the claim for 
service connection for residuals of cerebral concussion is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  

2.  Residuals of a cerebral concussion were not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  

3.  Evidence received since the final May 1998 rating 
decision, denying service connection for cardiovascular 
disease, is new and material; therefore, the veteran's claim 
for service connection for a heart murmur and stenosis of 
proximal basilar artery is reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

4.  Valvular disease and basilar artery insufficiency was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  

5.  Cold weather injuries to both lower extremities, 
including peripheral neuropathy, were incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  

6.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of whether new and 
material evidence has been received to reopen claims of 
entitlement to service connection for residuals of scalp 
laceration and service connection for residuals of contusion 
of the right lung.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  In a new and material evidence 
claim, the notice must include the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

While the notice provided to the veteran in May 2003 was not 
given prior to the first RO adjudication of the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
cardiovascular disease, the notice as provided by the RO 
prior to the transfer and recertification of the case to the 
Board complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  With respect to the issue of 
entitlement to service connection for cold weather injuries 
to both lower extremities, an April 2004 letter was issued 
prior to the September 2004 rating decision; and, a November 
2004 letter was issued prior to the June 2005 rating decision 
regarding the issue of whether new and material evidence has 
been received to reopen a claim of service connection for 
residuals of cerebral concussion.  Additional letters were 
issued in May 2006 and October 2006.  Those letters informed 
the veteran of what evidence was required to substantiate the 
claim, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
February 2003 SOC, the July 2005 SOC, the July 2005 SSOC, the 
September 2005 SSOC, the May 2006 SSOC, the June 2006 SOC, 
the June 2006 SSOC, the October 2006 SSOC, and the September 
2007 SSOC were issued, which provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claims, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Notwithstanding any deficiency in the notice given 
the veteran, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision as to whether new and material evidence has been 
submitted to reopen the veteran's claims of service 
connection for residuals of cerebral concussion and 
cardiovascular disease given the favorable resolution below.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to reopen the claims of entitlement to service 
connection for residuals of cerebral concussion, service 
connection for valvular/artery disease, and service 
connection for cold injuries to both lower extremities, given 
that the veteran has offered testimony at a hearing before 
the Board, given that he has been provided all the criteria 
necessary for establishing service connection, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Pertinent Laws, Regulations, and Court Precedents.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2007).  As noted 
above, since the veteran filed his request to reopen the 
claim of entitlement to service connection for cardiovascular 
disease prior to August 2001, the new regulations regarding 
"new and material evidence" are not applicable.  Therefore, 
in order to reopen this claim, new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Since the veteran filed his petition to reopen the claim for 
service connection for residuals of cerebral concussion after 
August 29, 2001, the Board will apply the revised provisions.  
See 38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  


III.  Factual background.

The record indicates that the veteran served on active duty 
from May 1948 to July 1969.  The veteran's military personnel 
records indicate that the veteran served in Korea during the 
Korean Winter.  He was awarded the National Defense Service 
Medal, the Korean Service Medal, the Vietnam Service Medal, 
and the Combat Infantryman's Badge.  

The service medical records indicate that the veteran was 
seen on sick call in March 1953 with complaints of chest 
pain; it was noted that he had left anterior chest pain, and 
he had had this several times before.  On examination of the 
heart, 3 sounds were audible but no abnormalities was noted.  
In April 1954, the veteran was seen and diagnosed with tinea 
cruris; he was prescribed medication and foot powder.  The 
record indicates that the veteran was involved in a 
helicopter crash in August 1964.  Examination of the head 
showed lacerations over the right parietal occipital scalp.  
The final diagnoses were laceration scalp, and cerebral 
concussion.  A clinical cover sheet, dated in December 1968, 
indicates that the veteran was diagnosed with syncope, 
vasovagal, and hyperventilation.  

The veteran was admitted to Methodist Hospital in October 
1991; it was noted that he had been having problems with 
headaches, dizziness, and vomiting.  It was also noted that 
he had been having the symptoms for over one week almost 
daily of sudden onset of severe vertigo with nausea, 
inability to walk and vertical diplopia, the spells would 
last only about 5 minutes and then clear leaving him somewhat 
weak but without any permanent residuals.  His neurological 
evaluation did not show any definite focal deficit.  His 
electrocardiogram was abnormal with some suggestion of 
lateral ischemia.  A magnetic resonance imaging (MRI) of the 
head revealed multiple small areas of increased signal 
intensity arising from deep white matter and cerebellum; it 
was noted that these are nonspecific and may occasionally be 
associated with demyelinating processes as well as 
vasculitis.  The final diagnosis was posterior circulation 
TIA's and high grade stenosis proximal basilar artery.  

A February 1996 VA progress note reflects diagnosis of high 
blood pressure, basilar insufficiency, and chronic 
anticoagulation therapy.  In September 1996, the veteran 
underwent mitral valve replacement.  

By a rating action in May 1998, the RO rating decision 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for residuals of laceration of scalp and cerebral 
concussion; the RO also denied the claims for service 
connection for residuals of contusion of right lung, heart 
murmur, and stenosis of proximal basilar artery.  A notice of 
disagreement (NOD) to that determination was received in 
March 1999, and a statement of the case (SOC) was issued in 
November 1999; however, the veteran's substantive appeal was 
determined to have been untimely filed.  Therefore, the above 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

The veteran was afforded a VA examination in August 1999.  At 
that time, it was noted that he had open heart surgery with 
two bypasses, an aortic valve replacement, and a mechanical 
valve placed in 1996.  It was also noted that the veteran had 
a diagnosis of basilar artery insufficiency.  It was reported 
that the veteran was involved in a helicopter crash in 1966 
at Camp Pickett, Virginia.  It was noted that the veteran 
suffered slight to moderate laceration over the area of the 
left side of his head.  In 1996, the veteran had a CABG with 
two passes and aortic valve replacement with mechanical 
valve; they found that he had coronary artery disease and 
aortic stenosis.  Following the physical examination, the 
veteran reported that the veteran had atherosclerosis with 
coronary artery disease that needed two bypasses; he is also 
status post aortic valve replacement, secondary to aortic 
stenosis.  The examiner also stated that the veteran was 
involved in a helicopter crash in 1966 resulting in 
laceration over the chest and left side of his head, as per 
his statement, with mild to moderate residuals such as a 
headache.  

Of record is a discharge summary, which shows that the 
veteran was admitted to Methodist Healthcare hospital in 
March 2000 with a know history of coronary artery disease and 
status post aortic valve replacement and bypass surgery.  He 
was seen with recent onset of chest pain and chest fullness.  
He underwent outpatient thallium treadmill which was 
positive; he subsequently underwent a cardiac catheterization 
as an outpatient revealing a lesion.  The final impression 
was atherosclerotic coronary artery disease, and successful 
combination therapy with percutaneous transluminal coronary 
angioplasty, rotational atherectomy and intracoronary 
stenting.  

In September 2000, the veteran claims folder was reviewed by 
a Physician's Assistant at the VA medical center; he noted 
that, during service, the veteran was repeatedly evaluation 
and admitted to the base hospital with complaints of 
shortness of breath, fatigue, intermittent chest pressure or 
pain and severe lightheadedness on at least twelve occasions.  
On two other occasions, he was admitted with documented 
syncopal episode associated with the above symptoms.  No 
cardiac abnormality was noted during service until 1964 when 
notation of murmur of possible mitral valve poring was noted.  
Both regular annual physical examination and acute care 
evaluations make no mention of this again until 1968, one 
year prior to discharge from active duty.  After discharge 
from active duty, the veteran continued to experience 
intermittent syncopal or near syncopal episodes with dyspnea 
and anterior chest pressure or pain.  

The examiner stated that, in view of the repeated complaints, 
documentation of heart murmur with no other noted cardiac 
abnormality while on active duty, and no evidence of any 
abnormal physical finding on induction, it was his opinion 
that the veteran developed high grade basilar insufficiency 
and severe calcific aortic valve disease while on active 
duty.  He explained that this condition then subsequently 
required aortic valve placement.  The examiner concluded that 
the above conditions and subsequent surgical intervention 
were military service related as they developed and were 
initially treated while on active duty.  

Following a review of the veteran's claims folder in February 
2002, a VA examiner stated that it was his opinion that the 
veteran's symptoms of chest pain, dizziness, and syncope 
during active duty were not manifestations of his current 
conditions of vertebral basilar insufficiency and aortic 
valvular disease and atherosclerotic heart disease, and 
therefore his current conditions are not related to his 
active duty including any injuries received during active 
duty.  The examiner also indicated that it is unlikely that 
the vertebral basilar insufficiency from which the veteran 
now suffers resulted from trauma related to either the 
helicopter crash in August 1969 or the ambulance crash in 
December of 1968.  Although traumatic occlusion of carotid 
artery can occur with vertebral basilar artery and would 
cause complete occlusion rather than stenosis as observed in 
the angiogram performed in 1991.  The physician concluded 
that the veteran's aortic valvular disease represents 
degenerative calcific changes in either a congenital bicuspid 
valve or a normal tricuspid valve which developed over the 
years following discharge from service.  Similarly, the 34-
year period between discharge from service and the diagnosis 
of coronary artery disease is not consistent with the 
presence of significant coronary disease while in service.  

In a medical statement, dated in November 2002, Dr. James H. 
Smith indicated that he was the veteran's private physician 
for 15 years prior to his retirement in May 2002.  Dr. Smith 
indicated that he reviewed the veteran's past medical 
records, as well as post service documents until May 2002.  
Dr. Smith noted that the veteran currently suffers from 
atherosclerotic cerebrovascular, cardiovascular disease 
requiring medical intervention, and aortic prosthesis 
subsequently to aortic stenosis, which was symptomatic while 
he was on active duty.  

At his personal hearing in November 2002, the veteran 
indicated that he was seen on several occasions during 
service for complaints of chest pain; he maintains that the 
episodes of chest pain were early manifestations of his 
current conditions of arteriovascular disease and 
arteriosclerotic heart disease.  The veteran reported that he 
began experiencing chest pain in the early 1950's; he stated 
that he continued to have problems after service, and he 
eventually underwent open heart surgery in 1996.  

Of record is a medical statement from Dr. George J. Smith 
with the Cardiovascular Specialists, dated in December 2002, 
indicating that the veteran has been a patient of his 
practice since 1996, at which time he underwent coronary 
artery bypass grafting and aortic valve replacement.  In 
addition, he has been suffering from vertebral basilar 
insufficiency with intermittent episodes of dizziness and 
near-syncopal.  Dr. Smith noted that those symptoms began 
with progressive symptoms which he experienced during 
military service.  Dr. Smith stated that, in sum, the veteran 
has evidence of both valvular and atherosclerotic obstructive 
disease as well as cerebral vascular obstructive disease and 
peripheral vascular obstructive disease.  He concluded that 
all of those conditions began to demonstrate symptoms during 
military service and, as a result, he has a service related 
disability.  Dr. Smith indicated that he would support the 
veteran's claim that he developed his symptomatic vascular 
disease within the time frame of his active military duties.  

In response to a request for a medical opinion, in February 
2003, a VA examiner concluded that it is not as least as 
likely as not that the veteran's current atherosclerotic 
heart disease aortic valvular disease and vertebral basilar 
artery insufficiency are due to service.  The examiner stated 
that he has considered the medical opinions by the veteran's 
treating physicians; however, they are not supported by the 
objective medical evidence currently available in the file.  

The veteran's claim for residuals of cold injuries in the 
lower extremities (VA Form 21-4138) was received in March 
2004.  Submitted in support of his claim were VA progress 
notes, dated from September 2000 through March 2004, which 
show that the veteran received clinical attention at the 
podiatry clinic for evaluation of symptoms in his legs and 
feet.  During a clinical visit in September 2000, the veteran 
complained of swelling and tingling in his feet and lower 
legs for the past two years.  He reported a history of 
frostbite of his feet during the Korean Conflict.  The 
pertinent diagnosis was peripheral neuropathy-early, probably 
residuals of remote frostbite.  A similar diagnosis was noted 
in November 2003 and March 2004.  

On the occasion of a VA examination in May 2004, the veteran 
indicated that he served in Korea, North of Seoul during the 
winter of 1951.  The veteran indicated that they spent 21 
months in sub-zero and mostly wet weather; he noted that the 
infantry divisions lived in foxholes.  The veteran stated 
that he became aware that he suffered a cold injury when he 
began experiencing numbness of both feet and discoloration.  
The veteran indicated that they had no changes of wet shoes 
or socks for several days.  The veteran indicated that he 
sought medical attention; however, the medics just told him 
to stay dry and they gave him some foot powder.  The veteran 
stated that he experienced similar symptoms in 1964-1965 
while on maneuvers in Fort Drum, New York.  He currently had 
pain that starts at the bottom of the feet and radiated up to 
the ankle.  The veteran indicates that he has had athelete's 
foot which was treated after service related to the cold 
injury with alcohol lotion.  Following a physical evaluation, 
the VA examiner stated that the veteran had a history of cold 
injury sustained in the Korean War and later on duty at Fort 
Drum, New York.  He concluded that the veteran had 
onychomycosis, peripheral vascular disease and peripheral 
neuropathy, more likely than not secondary to the same.  

In a statement, dated in August 2004, Dr. O. B. Harrington 
stated that he was in total agreement with Dr. George Smith 
regarding the veteran's heart disease.  

Also of record is a statement from S. N. Tirey, who claims to 
be a retired nurse, dated in August 2005.  She indicated 
that, upon review of the veteran's records, the veteran 
reported to the base doctors many times for symptoms of 
coronary heart disease; however, she found no follow up of 
the critical complaints.  Nurse Tirey indicated that the 
statements of the findings of the licensed physicians, 
including Drs. George Smith, James Smith, and Harrington, 
support her findings.  

At his personal hearing in January 2007, the veteran indicted 
that he served in Korea and was assigned to an Infantry unit.  
The veteran indicated that, while they did not have a medic 
out in the field, he went to an "aid man" on several 
occasions for problems with his feet; he stated that he was 
given a pair of dry socks and was told to keep his feet dry 
and put powder on his feet.  The veteran related that Korea 
had constant subzero temperature and his feet would stay wet 
for days; he experienced numbness in his feet.  The veteran 
testified that he continued to have problems with his feet in 
Vietnam and after his discharge from service; he stated that 
his feet currently hurt so bad that he sometimes has 
difficulty walking.  The veteran also reported that he 
experienced chest pain in service; he stated that he was 
treated on several occasions for chest pain.  The veteran 
reported being involved in a helicopter crash in service; 
therefore, he experienced problems with dizziness and 
headaches.  The veteran indicated that, after service, he 
started having problems blackouts.  

Of record is a medical statement from Dr. David Guthrie, 
dated in January 2007, indicating that the veteran has been 
his patient and he has a very long medical record with 
multiple problems beginning in the 1950's.  Dr. Guthrie noted 
that the veteran has an extensive record written by G. B. 
Kenny, a physician's assistance at the VAMC in Memphis, 
Tennessee.  Dr. Guthrie indicated that he agrees with the 
assessment written by Mr. Kenny.  

The veteran was afforded a VA neurological evaluation in June 
2007, at which time he again reported being involved in a 
helicopter crash in 1964 during which he sustained a 
concussion; the veteran indicated that he has suffered from 
recurrent headaches as a result of the crash.  Following an 
examination, the examiner stated that the veteran's headaches 
have been present, according to him, since the injury in 
1964.  In a clarification of the above examination, in August 
2007, a VA examiner stated that, by definition, post-
concussive headache involves an occurrence and persistence of 
symptoms such as headache within several weeks after the 
initial insult.  The examiner observed that the service 
medical records contain no complaints of headache and no 
treatment of headache following the helicopter crash in 
August 1964.  Furthermore, he specifically denied chronic 
headaches on subsequent military examination, and his private 
medical records show no chronic headache disorder until 
August 1999.  The examiner stated that, based on his medical 
records, the veteran does not satisfy the definition of 
"post-concussive headache."  The examiner explained that, 
if one accepts the veteran's claim that his headaches have 
been present since the 1964 accident, then his worsening 
headaches do not follow the natural history of post-
concussive headaches which is most often to improve over time 
or at least get no worse.  The examiner stated that it is 
likely that the veteran's headache disorder is due to tension 
headaches or possibly to a related vascular headache.  

At his personal hearing in December 2007, the veteran 
reported that he was stationed in Korea; during that time, he 
was attached to the 25th Infantry Division Headquarters, in 
Headquarters Company, 14th Infantry Regiment in Korea.  It 
was argued that the military service records clearly show 
that the veteran participated in a campaign of a second 
Korean winter.  The veteran stated that it was below zero 
everyday in Korea, and it was impossible to keep his feet 
dry; he stated that the boots were defective.  The veteran 
indicated that he did go on sick call for problems with his 
feet in service in Korea; he stated that he again experienced 
problems with his feet in the 1960's while stationed at Fort 
Drum, in New York.  The veteran also reported seeking 
treatment in service for complaints of chest pain, 
lightheadedness, and other symptoms associated with 
cardiovascular disease.  The veteran testified that he was 
involved in a helicopter accident, during which he sustained 
a concussion.  


IV.  Legal analysis-N&M-S/C for residuals of cerebral 
concussion, including headaches.

The Board finds that the newly received medical records are 
both new and material.  In the instant case, the additional 
evidence includes a current diagnosis of headaches, and 
testimony that the headaches are a residual of the inservice 
cerebral concussion.  This was not previously of record and 
it presents evidence of a residual disability resulting from 
the cerebral concussion the veteran suffered in 1964 not 
previously shown.  The evidence of a current residual 
disability from the cerebral concussion is relevant and 
establishes a previously unestablished fact and is, 
therefore, new and material.  Accordingly, the veteran's 
claim of entitlement to service connection for residuals of a 
cerebral concussion, including headaches, is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Noting that the RO has already considered the veteran's claim 
on the merits, the Board will proceed with the appeal, and 
address the merits as well.  

Service connection is granted for disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

The veteran contends that he has current residuals of a 
cerebral concussion in service, to include headaches.  It is 
apparent from review of the service medical records and post-
service records that the veteran sustained a cerebral 
concussion as a result of a helicopter crash in service.  
Service connection was granted for residual of fracture of 
the manubrium sterni, as a result of the helicopter crash in 
service.  However, subsequent to the concussion, the service 
medical records are silent with respect to any complaints of 
headaches; and, the post service medical records are negative 
for any complaints or diagnosis of headaches until 1999.  

With regard to the diagnosis of headaches, the Board notes 
that there has been no competent medical evidence of record 
linking such a diagnosis to a cerebral concussion noted in 
service.  Rather, following a VA examination in June 2007, 
the examiner noted that while the veteran reports that he now 
has headaches as a result of the helicopter crash in service, 
the objective medical evidence fails to support his 
contentions.  The examiner explained that, if one accepts the 
veteran's claim that his headaches have been present since 
the 1964 accident, then his worsening headaches do not follow 
the natural history of post-concussive headaches which is 
most often to improve over time or at least get no worse.  
The examiner stated that it is likely that the veteran's 
headache disorder is due to tension headaches or possibly to 
a related vascular headache.  There is no competent evidence 
to the contrary.  Consequently, while there is competent 
evidence of a diagnosis of headaches, there is no competent 
evidence linking such disability to service, and no competent 
evidence showing that the veteran has residual disability 
from a cerebral concussion in service.  Although the veteran 
has asserted such a link, between his headaches and the 
concussion in service, he is a layman and does not have 
competence to give a medical opinion on causation or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board acknowledges the veteran's honorable and valorous 
service in difficult circumstances during the Korean conflict 
and the Vietnam war.  In the present appeal, however, without 
competent evidence showing that residuals of a cerebral 
concussion, including headaches, are linked to service, 
entitlement to service connection is not warranted.  Thus, 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


V.  Legal Analysis-N&M-S/C for a cardiovascular disease.

As noted above, service connection for heart disease was 
previously denied in a rating decision in May 1998.  At that 
time, the evidence included the service medical records, the 
veteran's claim, private treatment reports, and VA outpatient 
treatment reports.  In May 1998, the RO denied the claim on a 
finding that the evidence failed to establish a relationship 
between a heart condition and service; the veteran did not 
perfect a timely appeal to that decision, and it became 
final.  

Since that determination, the veteran has applied to reopen 
his claim.  The Board finds that the newly received medical 
records are both new and material.  Submitted in support of 
his claim were private treatment reports and medical 
opinions, as well as VA examination reports, which suggest 
that the veteran's diagnosed heart disease had its onset in 
service.  

The new evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant.  Based upon the reasoning of the prior denial, 
finding that there was no relationship between any current 
vascular and artery disease found and service, the opinions 
suggesting such a relationship is relevant and when 
considered in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
veteran's previously denied claim for service connection for 
valvular/artery disease is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).  

Having reopened the veteran's claim of entitlement to service 
connection for a cardiovascular disease, it is now incumbent 
upon VA to consider his claim on the merits.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The veteran contends that his diagnosed valve/artery disease 
is related to symptoms and problems he experienced in 
service.  The Board observes that during service the veteran 
was seen on several occasions for complaints of chest pain.  
A clinical cover sheet, dated in December 1968, indicates 
that the veteran was diagnosed with syncope, vasovagal, and 
hyperventilation.  And, there is competent evidence of a 
disorder, which has been diagnosed as aortic valve 
replacement and artery insufficiency.  However, there are 
conflicting medical opinions as to whether the veteran's 
aortic valve replacement and basilar artery insufficiency are 
related to the veteran's complaints of chest pain, dizziness 
and syncope during service.  

In this regard, the medical evidence of records includes 
opinions from VA Cardiologists finding that the veteran's 
variously diagnosed cardiovascular disease is not related to 
service.  Significantly, in February 2002, a VA physician 
concluded that the veteran's aortic valvular disease 
represents degenerative calcific changes in either a 
congenital bicuspid valve or a normal tricuspid valve which 
developed over the years following discharge from service.  
Similarly, the 34-year period between discharge from service 
and the diagnosis of coronary artery disease is not 
consistent with the presence of significant coronary disease 
while in service.  Subsequently, in February 2003, a VA 
examiner concluded that it is not as least as likely as not 
that the veteran's current atherosclerotic heart disease 
aortic valvular disease and vertebral basilar artery 
insufficiency are due to service.  

However, the private medical opinion from Dr. George J. Smith 
with the Cardiovascular Specialists, dated in December 2002, 
noted that the veteran has been suffering from vertebral 
basilar insufficiency with intermittent episodes of dizziness 
and near-syncopal; he also noted that those symptoms began 
with progressive symptoms which he experienced during 
military service.  Dr. Smith stated that, in sum, the veteran 
has evidence of both valvular and atherosclerotic obstructive 
disease as well as cerebral vascular obstructive disease and 
peripheral vascular obstructive disease, symptoms of which 
began to be demonstrated during military service and, as a 
result, he has a service related disability.  This opinion is 
reflective of an opinion by a VA examiner, dated in September 
2000, who concluded that the cardiovascular conditions and 
subsequent surgical intervention were military service 
related as they developed and were initially treated while on 
active duty.  

The Board finds that the more probative medical opinions- by 
VA examiners and private physicians that address the question 
of etiology of the veteran's aortic valve replacement and 
artery insufficiency tends to support the claim.  The 
positive evidence reaches a conclusion and points to evidence 
contained in the service records to support the conclusion.  
The negative evidence is also reasoned, but fails to 
establish the underlying causes of the inservice 
manifestations.  In sum, the positive opinions appear to be 
better reasoned and better supported by the historical 
record.  Based upon the evidence, service connection for 
valvular disease and basilar artery insufficiency is 
warranted.  

In view of the foregoing, and affording the veteran the 
benefit of the doubt (see 38 C.F.R. § 3.102 and 38 U.S.C.A. 
§ 5107(b)), the Board finds that the criteria for a grant of 
service connection for valvular/artery disease are met.  


VI.  Legal Analysis-S/C for cold injuries of both lower 
extremities.

The Board observes that the veteran's claim rests primarily 
on the assertion that he served in the Korea War and has 
lower extremity disabilities due to exposure to extreme cold 
while in the service.  

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); see 
also Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) 
(proof of direct service connection entails proof that 
exposure during service caused the malady that appears many 
years later).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).  

A review of the veteran's military personnel file confirms 
that the veteran served on active duty in Korea, during the 
period from July 1950 to March 1952.  He was awarded the 
Korea Service Medal.  

VA progress notes, dated from September 2000 through March 
2004, show that the veteran reported complaints of swelling 
and tingling in his feet and the lower legs.  The pertinent 
diagnoses were peripheral neuropathy, probably residuals of 
remote frostbite.  More significantly, during a VA 
examination in May 2004, the examiner stated that the veteran 
had a history of cold injury sustained in the Korean War and 
later on duty at Fort Drum, New York.  He concluded that the 
veteran had onychomycosis, peripheral vascular disease and 
peripheral neuropathy, more likely than not secondary to the 
same.  

Although a cold injury was not identified during service, the 
veteran presented sworn, credible testimony regarding his 
cold exposure.  Furthermore, a recent VA examination resulted 
in the opinion that the veteran clearly has signs and 
symptoms consistent with frostbite of the lower extremities.  
In view of the credible testimony and the fact that there is 
no hint of cold exposure except during service, the Board 
concludes that the residuals of cold injuries to the lower 
extremities are attributable to in- service cold exposure.  
Resolving reasonable doubt in the veteran's favor as to this 
matter, the Board concludes that the requirements for a grant 
of service connection for residuals of cold injury have been 
met.  


VII.  N&M-S/C for residuals of scalp laceration and residuals 
of contusion, right lung.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2007).  

By a rating decision dated in June 2005, the RO denied the 
veteran's request to reopen his claims of entitlement to 
service connection for residuals of scalp laceration and 
residuals of contusion, right lung.  The veteran perfected an 
appeal of those issues by filing a substantive appeal (VA 
Form 9) in July 2006.  However, subsequent to his DRO hearing 
in January 2007, the veteran submitted a written statement by 
which he withdrew the appeal on the issues of whether new and 
material evidence has been received to reopen the claims of 
entitlement to service connection for residuals of scalp 
laceration and residuals of contusion, right lung.  

As the veteran withdrew his appeal as to the issues of 
whether new and material evidence has been received to reopen 
the claims of entitlement to service connection for residuals 
of scalp laceration and residuals of contusion, right lung, 
there remain no allegations of errors of fact or law for 
appellate consideration on these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issues of whether new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for residuals of scalp laceration and residuals of 
contusion, right lung and the appeal as to these claims is 
dismissed.  


ORDER

The application to reopen a claim for service connection for 
residuals of cerebral concussion, including headaches, is 
granted.  

Service connection for residuals of a cerebral concussion, 
including headaches, is denied.  

The application to reopen a claim for service connection for 
a cardiovascular disorder, to include coronary artery/heart 
disease, aortic valve replacement, and artery insufficiency 
with transient ischemic attacks is granted.  

Service connection for aortic valve replacement and artery 
insufficiency with transient ischemic attacks is granted.  

Service connection for cold injuries to both lower 
extremities is granted.  

The appeal of the issue of whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for residuals of contusion of the right 
lung is dismissed.  

The appeal of the issue of whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for residuals of scalp laceration is 
dismissed.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide. Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1).  

The veteran is seeking a rating in excess of 30 percent for 
PTSD.  The Board has determined that additional development 
is necessary prior to completion of its appellate review of 
these claims for the following reasons.  

At his personal hearing in December 2007, the veteran 
maintained that his PTSD had increased in severity.  The 
veteran reported problems with irritability.  He also 
reported problems with difficulty sleeping as a result of 
nightmares.  The veteran indicated that he has been 
experiencing memory loss.  

In this regard, the Board observes that the May 2005 VA 
psychiatric examination was scheduled primarily to determine 
whether the veteran had PTSD for the purposes of adjudicating 
his claim of entitlement to service connection; the level of 
disability, although discussed, was not of primary 
significance at the time.  It is also noteworthy that claims 
file was not available for review by the examiner in 
connection with the examination.  The Board determines that 
the findings from that examination are inadequate for the 
purposes of evaluating the veteran's service-connected PTSD.  

The Board believes another VA psychiatric examination should 
be scheduled.  See, e.g., Allday v. Brown, 7 Vet. App. 517, 
526 (1995) [where record does not adequately reveal current 
state of disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment since previous examination]; see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [duty to 
assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].  See 38 U.S.C.A. § 5103A (d). 

For the foregoing reason, another remand of this matter is 
necessary.  The case is REMANDED to the RO via the Appeals 
Management Center in Washington DC, for the following 
actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination to evaluate 
the nature and severity of his service-
connected PTSD.  The claims folder should 
be made available to the examiner.  The 
examiner should assign a numerical code 
under the GAF scale.  The findings of the 
examiner should address the level of 
social and occupational impairment 
attributable to the veteran's PTSD.  A 
complete rationale should be provided for 
any opinion expressed.  

2.  Thereafter, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  The veteran and his 
representative must then be afforded an 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


